DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Claim Status
Claims 23-43 are pending.
Claims 1-22 were cancelled.
Claims 27-28 and 30-31 are withdrawn as being directed to a non-elected invention, the election having been made on 1/23/2020.
Claims 23-26, 29, and 32-43 have been examined.

Priority
This application is a DIV of 14/895,606 filed on 12/03/2015 (PAT 10253071),
14/895,606 is a 371 of PCT/US2014/039308 filed on 05/23/2014.

Withdrawn Rejection
The rejection of claims 23-26, 32-37, and 41-43 under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 2002/0026033 Al, previously cited 2/27/2020) in view of Marseigne et al. is withdrawn because a more relevant prior art combination is used for new ground of rejection.
The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of Marseigne et al. and PubChem CID: 656387 is withdrawn because a more relevant prior art combination is used for new ground of rejection.
The rejection of claim 40 under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of Marseigne et al. and Kim et al. is withdrawn because a more relevant prior art combination is used for new ground of rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 29, and 32-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows:

    PNG
    media_image1.png
    282
    501
    media_image1.png
    Greyscale
(i)	The specification does not provide a sufficient number of glycopeptides commensurate in scope of the entire genus of glycopeptide able to treat cancer as claimed. The disclosed sequences of SEQ ID Nos: 2-12 do not sufficient represent the entire genus of the peptide formula 1 comprising any natural or non-natural amino acids because all disclosed peptides SEQ ID Nos: 2-12 comprising natural amino acids except for Tyr(OSO3H) substituted by Phe(p-CH2SO3H) shown above. Thus, the specification did not provide insufficient peptide sequences to represent the entire genus of the peptide formula SEQ ID NO: 1 comprising any natural and non-natural amino acids as claimed.

    PNG
    media_image2.png
    329
    768
    media_image2.png
    Greyscale
(2)	The specification did not establish a structure and function relationship between a glycopeptide and treatment of cancer. The specification disclosed the glycopeptide of GSnP-6 (shown as follows) inhibited leukocyte rolling in vivo (p25, line 10-21), but the specification failed to establish the structure of a glycopeptide formula (SEQ ID NO: 1) correlated with the function of treating numerous types of cancer (p14, line 21-29). Thus, the specification failed to establish a structure and function relationship between a glycopeptide of SEQ ID NO: 1 and treatment of cancer.
For at least the reasons above, the specification failed to satisfy written description requirements and the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 29, 32-34, 36-37, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 2002/0026033 A1, previously cited 2/27/2020) in view of PubChem CID: 656387 (previously cited 2/27/2020) and Roosenburg et al. (Bioconjugate Chem. 2010, 21, 663–670.). 
Claim 1 is drawn to a method of treating cancer in a subject as follows.

    PNG
    media_image3.png
    413
    756
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    256
    603
    media_image4.png
    Greyscale
Cummings et al. teach synthetic glycosulfopeptides having an O-glycan comprising a β~1,6 linkage to a GalNAc and three sulfated tyrosine residues shown as follows (Abstract, Fig 1B). Cummings et al. teach in vivo use of the compounds as a powerful anti-metastatic compounds to block selectin-mediated adhesion of cells [abstract, 0021], reading on the limitation of a method of treating cancer. PubChem CID: 656387 is recited to show N-acetylneuraminic (NeuAc) as a synonym of sialic acid or 5-acetamido-3,5-dideoxy-glycero-galacto-2-nonulosonic acid.   
    PNG
    media_image5.png
    120
    723
    media_image5.png
    Greyscale

A side-by-side comparison of Cummings’s glycopeptide with the instant glycopeptides is shown as follows.

    PNG
    media_image6.png
    247
    740
    media_image6.png
    Greyscale

Cummings et al. in view of PubChem CID: 656387 do not explicitly teach substitution of sulfated tyrosine Tyr(OSO3H)-OH with a phenylalanine analogue Phe(p-CH2SO3H).
Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and suggest replacement of Tyr(OSO3H) moiety by a robust isosteric sulfonate of Phe(p-CH2SO3H) in the abstract. Roosenburg et al. teach C-S bond of phenylalanine isosteric sulfonate is more stable than the native sulfonate ester bond (p668, col 2, para 2). Because Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and suggest replacement of Tyr(OSO3H) by isosteric sulfonate of Phe(p-CH2SO3H), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Cummings’s Tyr(OSO3H) moiety with Phe(p-CH2SO3H), reading on claims 23-25, 32-34, 36-37, 39, and 43.

    PNG
    media_image7.png
    288
    300
    media_image7.png
    Greyscale
With respect to claim 26, Roosenburg et al. suggest the use of sialyl Lewisx mimetics or sialyl Lewisa antigen for inhibition of selectin-mediated adhesion [0007, 0021].
With respect to claim 29, Roosenburg’s polysaccharide structure (e.g., Fig 6A, compound R1) reads on the limitation.
With respect to claim 41, Cummings et al. teach anti-metastatic compounds which are able to block the selectin-mediated adhesion of cells as "P-Selectin Deficiency Attenuates Tumor Growth and Metastasis." known in the art (Proc. Natl. Acad. Sci. USA. 1998; 95(16):9325-30, 1998), reading on the limitation of preventing tumor metastasis in the subject.
With respect to claim 42, Cummings et al. teach the treated subject are guinea pigs, dogs, cats, rats, mice, horses, cattle, sheep, and humans [0088].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Cummings’s Tyr(OSO3H) moiety in a glycopeptide with Roosenburg’s Phe(p-CH2SO3H) because Roosenburg et al. teach sulfated tyrosine residue are easily hydrolyzable and the C-S bond of phenylalanine isosteric sulfonate is more stable than the native sulfonate ester bond (Abstract; p668, col 2, para 2). The combination would have reasonable expectation of success because both Cummings et al. and Roosenburg et al. teach a phosphorylated tyrosine in a ligand-binding peptide.
Applicant’s Arguments
(i)	Declaration of Chaikof (11/25/2020) showing that the glycopeptides recited in the present claims exhibit surprising and unexpected properties of binding affinity for CCL19 or CCL21 (Remarks, p7, last para bridging to p10, para 1-3).
(2)	The amendment of claim 1 recites genus of glycopeptides in claim 1 of the parent U.S. Patent No. 10,235,071 (Remarks, p10 last para bridging to p11, para 1).
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s Argument (i) is not persuasive because of the following reasons.
(i)(a)	The argument is not commensurate in scope of the claims because the specific glycopeptide sequence used to generate the data argued for “unexpected result” argument does not represent the entire genus of the peptide formula of SEQ ID No: 1 comprising various natural and/or non-natural amino acids.

    PNG
    media_image8.png
    373
    596
    media_image8.png
    Greyscale
(i)(b)	A reduction of binding affinity as a result of replacing Cummings’s Tyr(OSO3H) with Roosenburg’s Phe(p-CH2SO3H) in a glycopeptide is NOT unexpected as evidenced by Roosenburg et al. showing replacement of Tyr(OSO3H) by Phe(p-CH2SO3H) in a glycopeptide reduces binding affinity of the modified glycopeptide by more than one log scale, 10-fold, shown as follows (p668, Fig 3). Thus, Cummings’s glycopeptide comprising Phe(p-CH2SO3H) would be expected to reduce binding affinity by about 10-fold compared to the wild glycopeptide comprising Tyr(OSO3H).
Applicant’s Argument (ii) is not persuasive because the new reference of Roosenburg et al. was not considered during the prosecution of the parent application 14/859,606.
For at least the reasons above, the arguments are not persuasive.

2.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. as applied to claims 23-26, 32-37, 41-43 and further in view of Kim et al. (Proc. Natl. Acad. Sci. USA. 1998; 95(16):9325-30, previously cited 2/27/2020.).
Claim 40 is drawn to a specific cancer treated by the peptide formula of SEQ ID NO: 1.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. teach a method of administering a glycopeptide to treat a cancer as applied to claims 23-26, 32-37, and 41-43 above.
Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. do not explicitly a specific type of cancer.
Kim et al. suggest P-selectin, which normally binds leukocyte ligands, can promote tumor growth and facilitate the metastatic seeding of a mucin-producing carcinoma (Abstract). Kim et al. suggest the use of anti-P-selectin therapy either a natural ligand PSGL-1 or other compound (e.g., heparin) to interfere with the interaction of P-selectin and tumor mucins for antimetastatic effects (p9330, col 1, para 2), consistent with Cummings's teachings. Kim et al. show that P-selectin facilitates the development of micrometastasis of injected cancer cells in the lung (p9328, Fig 3), reading on a lung cancer.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al.) with Kim’s anti-P-selectin therapy of treating cancer because (a) Cummings et al. in view of PubChem CID: 656387 and Roosenburg et al. teach administration of a glycopeptide comprising Phe(p-CH2SO3H) as an anti-metastatic compound to block the selectin-mediated adhesion of cells (Cummings et al. [0021]; Roosenburg et al. p668, col 2, para 2) and (b) Kim et al. show that P-selectin facilitates the development of micrometastasis of injected cancer cells in the lung (p9328, Fig 3). The combination would have reasonable expectation of success because the references teach the use of a sulfated glycopeptide as anti-metastatic compound to block the selectin-mediated adhesion of cancer cells. 
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. See response to argument above.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26, 29, and 32-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,253,071 B2 (the ‘071 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the '071 patent disclosed a glycopeptide identical to the instant glycopeptide (SEQ ID NO: 1) used by the claimed method. Thus, claims 1-16 of the '071 consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, "[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted .... "

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive because the request that the ODP rejection be held in abeyance until the claims are considered allowable does not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
27-April-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615